Judgment unanimously affirmed, with costs. Memorandum: On this appeal the State questions only the before value adopted by the trial court and the comparability of the market data which the court accepted in determining before value. The dispute relates to the size of the comparables and the topography of the subject property, part of which consisted of "ravines” or "gullies”. The State contends that it was improper to value the entire parcel by using residential comparables of smaller size. The trial court made appropriate size adjustments to the comparables and viewed the subject to familiarize itself with the topography. Under the circumstances, comparability was solely a question of fact. (Appeal from judgment of Court of Claims — appropriation.) Present — Cardamone, J. P., Simons, Dillon, Goldman and Witmer, JJ.